ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of -                                   )
                                               )
Allard Nazarian Group, Inc. dba                ) ASBCA Nos.         62412, 62413, 62414
 Granite State Manufacturing                   )
                                               )
Under Contract Nos.    N65540-00-D-0005        )
                       N65540-00-D-0045        )
                       N65540-04-D-0020        )

APPEARANCE FOR THE APPELLANT:                     C. Peter Dungan, Esq.
                                                   Miles & Stockbridge P.C.
                                                   Washington, DC

APPEARANCES FOR THE GOVERNMENT:                   Arthur M. Taylor, Esq.
                                                   DCMA Chief Trial Attorney
                                                  Debra E. Berg, Esq.
                                                  Ryan S. Johnstone, Esq.
                                                   Trial Attorneys
                                                   Defense Contract Management Agency
                                                   Hanscom AFB, MA

                         ORDER OF PARTIAL DISMISSAL

       By Notice of Appeal dated February 21, 2020, appellant appealed a contracting
officer’s final decision (COFD) issued November 27, 2019, which asserted a
government claim in the amount of $745,827.67 for allegedly unallowable costs in
Fiscal Year (FY) 2001 through 2006. Appellant subsequently appealed two additional
COFDs which asserted government claims for allegedly unallowable costs in FY 2007
through 2009, and 2010 through 2014. The three appeals were assigned the following
ASBCA docket numbers:

      ASBCA No.            Claim

      62412                FY 2001-2006

      62413                FY 2007-2009

      62414                FY 2010-2014

       The Board consolidated the three appeals. ASBCA No. 62412 was designated
as the central appeal file. Each of the appeal files, however, retained its individual
  docket number. On July 8, 2020, the parties submitted a joint motion for partial
  dismissal requesting the Board to dismiss, with prejudice, Appeal No. 62412 pursuant
  to a settlement agreement entered into by the parties on June 29, 2020, which resolved
  all claims associated with Appeal No. 62412.

         Accordingly, the Board hereby dismisses ASBCA No. 62412 with prejudice.
  ASBCA Nos. 62413 and 62414 remain pending before the Board. ASBCA No. 62413
  is designated as the central appeal file.

          Dated: July 15, 2020




                                                   DAVID B. STINSON
                                                   Administrative Judge
                                                   Armed Services Board
                                                   of Contract Appeals

      I certify that the foregoing is a true copy of the Order of Partial Dismissal of the
Armed Services Board of Contract Appeals in ASBCA Nos. 62412, 62413, 62414,
Appeals of Allard Nazarian Group, Inc. dba Granite State Manufacturing, rendered in
conformance with the Board’s Charter.

       Dated: July 20, 2020




                                                   PAULLA K. GATES-LEWIS
                                                   Recorder, Armed Services
                                                   Board of Contract Appeals




                                               2